                                                                            DISTRICT OF OREGON
                                                                                 FILED
                                                                              November 15, 2019
                                                                          Clerk, U.S. Bankruptcy Court



Below is an order of the court.




                                                         _______________________________________
                                                                     THOMAS M. RENN
                                                                   U.S. Bankruptcy Judge




                    UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF OREGON
 IN RE:                            )
                                   )
 RICHARD A. SMITH                  ) Case No. 16-62791-tmr13
                                   )
 Debtor.                           ) ORDER ALLOWING SALE OF
                                   ) REAL PROPERTY
 _________________________________


        This matter having come before the Court on the debtor’s notice of intent to sell

 Real property, any objections having been resolved on said notice, and the Court having

 reviewed the matter and finding cause;

        IT IS HEREBY ORDERED that the debtor is authorized to sell the real estate located at

 148 Rosewood Avenue, Eugene, OR 97404 with a legal description thereof attached as

 Exhibit A and incorporated herein for the amount of Two-Hundred Fifty-Five Thousand

 Dollars ($255,000). Approval of sale is conditioned on the Chapter 13 Trustee’s approval of

 the closing statement. The proceeds of the sale, beyond what debtor may exempt, shall be



          Page 1 – ORDER


                   Case 16-62791-tmr13        Doc 58     Filed 11/15/19
   forwarded to the Chapter 13 Trustee to be administered through Debtor’s Chapter 13 Plan.

                                       ###



   Submitted by:

/s/ Tomas Butcher
    Tomas Butcher OSB # 082807
    Attorney for debtors
    116 Hwy 99 N #101
    Eugene, OR 97402
    541 762 1967 (tele)
    541 762 1968 (fax)
    tom@butcherlawoffice.com




            Page 2 – ORDER


                     Case 16-62791-tmr13       Doc 58    Filed 11/15/19
               The Court Shall Serve the Following Parties with this Order:

Internal Revenue Service
Centralized Insolvency Operation
POB 7346
Philadelphia, PA 19101

Credit Concepts, Inc.
c/o Jason Moon, President
220 W 7th Ave
Eugene, OR 97401-2664

US Bank Trust National Association
as Trustee of the Chalet Series IV Trust
c/o SN Servicing Corporation
323 Fifth St
Eureka, CA 95501

David "Doc" Connelly
c/o Adam R. Schulz
Attorney & Counselor at Law, LLC
148 West 8th Avenue
Eugene, Oregon 97401

Portfolio Recovery Associates, LLC
PO Box 41067
Norfolk, VA 23541

MIDLAND FUNDING LLC
PO BOX 2011
WARREN, MI 48090

OREGON MEDICAL GROUP
C/O PROFESSIONAL CREDIT SERVICE
PO BOX 7548
SPRINGFIELD OR 97475

PROFESSIONAL CREDIT SERVICE
PO BOX 7548
SPRINGFIELD OR 97475

//

//


         Page 3 – ORDER


                  Case 16-62791-tmr13       Doc 58     Filed 11/15/19
JPMorgan Chase Bank, National Association
Chase Records Center
Attn: Correspondence Mail
Mail Code: LA4-5555
700 Kansas Lane Monroe, LA 71203

Statebridge Company, LLC
5680 Greenwood Plaza Blvd., Suite 100 S
Greenwood Village, CO 80111

ODR Bkcy
955 Center St NE
Salem OR 97301-2555

Adam Robert Schulz
Adam R. Schulz, Attorney & Counselor at Law, LLC
142 West 8th Avenue
Eugene, OR 97401

ROBERT A SMEJKAL
POB 1758
Eugene, OR 97440

JESSE A BAKER
Aldridge Pite, LLP
POB 17933
San Diego, CA 92177-0933

LISA M McMAHON-MYHRAN
PO Box 272
Bellevue, WA 98009

MTGLQ Investors LP c/o Shellpoint Mortgage Servicing
POB 10826
Greenville, SC 29603

MTGLQ Investors, L.P.
P.O. Box 10826
Greenville, SC 29603-0826

BEN PETIPRIN
Law Offices of Les Zieve
One World Trade Center
121 Soutwest Salmon Street, 11th Floor
Portland, OR 97204


         Page 4 – ORDER


                  Case 16-62791-tmr13       Doc 58   Filed 11/15/19
Statebridge Company, LLC
ZIEVE, BRODNAX & STEELE, LLP
One World Trade Center, 121 Southwest
Salmon Street, 11th Floor
Portland, OR 97204

PRA Receivables Management LLC
POB 41067
Norfolk, VA 23541




        Page 5 – ORDER


                 Case 16-62791-tmr13    Doc 58   Filed 11/15/19
EXHIBIT
  A




          Case 16-62791-tmr13   Doc 58   Filed 11/15/19
